Citation Nr: 0516647	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  97-18 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia patella with degenerative joint disease, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had periods of active duty from June to October 
1987 and from November 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996  decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran now resides in Georgia.  

The Board issued a decision in this case in February 2000, 
denying the claimed benefit.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to an Appellee's Motion to 
Remand and to Stay Proceedings, a Court Order in November 
2000 vacated the Board's February 2000 decision and remanded 
the case for further action as set forth in the Appellee's 
Motion.  

The Board Remanded the case to the RO in June 2001.  The case 
is now before the Board for final appellate consideration.  


FINDING OF FACT

The medical evidence shows that the veteran's left knee 
disability is manifest by arthritis shown by x-ray findings, 
painful motion, and not more than mild limitation of flexion 
of the knee.  There is no medical evidence of instability, 
subluxation, limitation of extension, or dislocated 
cartilage.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent disabling 
for left knee chondromalacia patella with degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Code 5260 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003 and April 2004.  Since these letter fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the veteran, even before 
enactment of the VCAA, what information and evidence was 
needed to substantiate this claim for an increased rating.  
For example, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case in June 1998, February 1999, and February 2005, she was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2005 supplemental statement of 
the case.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a specific request that 
the veteran send any evidence to VA in her possession that 
pertains to the claim.  There is no allegation from the 
veteran that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  That was legally impossible in 
the circumstances of this case, where the claim was first 
adjudicated in 1996.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional supplemental statement of the 
case was provided to the veteran in February 2005.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Service connection for chondromalacia of the left knee was 
established by a June 1993 rating decision.  The veteran's 
complaints at the time of a November 1992 VA compensation 
examination consisted of trouble climbing and descending 
stairs, shooting pain near the left knee cap, and laxity and 
popping of the left knee.  On examination, range of motion 
was described as "complete," but there was marked crepitus 
with movement of the left patella.  Mild effusions were noted 
in both knees.  There was no laxity on varus, valgus, 
anterior, and posterior testing.  The examiner diagnosed 
chondromalacia patella, rule out degenerative changes.  X-
rays of the left knee showed minimal degenerative change.  

At the time of a VA compensation examination in May 1996, the 
veteran indicated that her knee was getting worse.  The 
examiner noted only that there was no crepitus and that range 
of motion was normal.  

A private examiner reported in May 1996 that there was 
crepitation.  The left patella was hypermobile and the 
patellar apprehension test was mildly positive.  The veteran 
complained of some medial and lateral joint line tenderness, 
although the tibiofemoral joint moved smoothly and without 
significant crepitation.  There was no significant effusion 
and no instability.  Her gait was normal.  The examiner 
diagnosed patellofemoral syndrome.  He stated that the 
degenerative changes noted on x-ray "will be of little 
clinical significance."  Another private examiner in June 
1996 reported similar findings, diagnosis, and conclusions.  

Another VA compensation examination was conducted in August 
1996.  That examiner recorded normal range of motion of the 
left knee, from 0 to 145 degrees.  There was no evidence of 
instability and no signs of inflammation.  

The private examiner who had examined the veteran in May 1996 
saw her again in December 1996.  The veteran reported then 
that her left knee had been worse with physical therapy.  On 
examination, there was some swelling and some pain with 
patellar compression.  The patella was still quite mobile.  
The left knee displayed full range of motion, no instability, 
no joint line tenderness, and no tibiofemoral crepitation.  
The examiner stated that he believed that she still had 
chondromalacia.  In April 1997, that same examiner noted 
virtually identical findings.  He indicated that the 
veteran's symptoms were exclusively patellar.  He discussed 
surgical options and stated that he was not willing to 
recommend it, considering the risks of surgery and the low 
likelihood of long-term benefit.  

Yet another VA compensation examination was conducted in 
December 1997.  The veteran complained that her left knee 
pain had gotten significantly worse since the May 1996 
examination.  She described her pain as under the patella on 
both sides and rated her average daily knee pain 6-7/10.  She 
stated that she was unable to squat, although she was able to 
climb stairs.  The veteran reported no difficulty walking on 
a flat surface, but did have nocturnal left knee pain almost 
every night that would awaken her from sleep.  She denied 
having to use crutches, braces, or a cane for walking. The 
examiner's clinical findings were essentially the same as 
those of previous examiners, except that flexion of the left 
knee was accomplished from zero to 135 degrees.  The examiner 
commented that the examination of the left knee was normal, 
except for medial tenderness and medial swelling.  It was 
noted that there had been interval progression of 
patellofemoral arthritis on x-ray.  

The veteran saw a private sports medicine consultant in 
February 1998.  She reported continued pain around the left 
patella, primarily when arising from a sitting position, 
although she also had tenderness when climbing and descending 
stairs or hills or stepping off curbs.  The veteran also 
stated that she had episodes once a week when her knee would 
catch and possibly lock, primarily when arising from sitting.  
On examination, she had a non-antalgic gait.  There was 
audible crepitus with a mini-squat.  The left knee showed a 
trace effusion.  There was no joint line tenderness.  The 
examiner did note tenderness along the medial patella, which 
was mobile, but with a negative apprehension sign.  There was 
no laxity.  An MRI of the knee in March 1998 reportedly 
showed degenerative changes at the patellofemoral joint with 
evidence of early subchondral cyst formation.  The ligaments 
and menisci were intact and there was no loose body.  

On VA compensation examination in November 2004, the veteran 
stated that her left knee hurt when she walked a lot and on 
sitting or standing for too long.  On examination, range of 
motion of the left knee was possible from zero to 
105 degrees.  There was no pain up to 105 degrees of flexion, 
but she had considerable pain at that point, particularly in 
the medial joint compartment.  There was also significant 
grinding in the patellofemoral joint.  McMurray's, Lachman's, 
and posterior drawer signs were negative and the knee was 
stable to varus and valgus stress.  The veteran's gait was 
normal, with no assistive devices used for ambulation.  X-
rays of the knee reportedly showed moderate osteoarthritis, 
particularly of the medial joint compartment, but also of the 
patellofemoral joint.  The examiner's diagnosis was of 
moderate osteoarthritis of the left knee, which the examiner 
considered to be "advanced" for the veteran's age.  The 
examiner summarized that her activities of daily living were 
significantly restricted (presumably due to the left knee) 
and that she had a difficult time doing any lifting, 
squatting, stooping, or heavy pushing or pulling.  She had to 
ice her knee down and take a break twice a week.  She did 
have reduced range of motion and fatigue with flare-ups.  
There was no instability of the left knee.  Finally, the 
examiner stated that the veteran experienced no additional 
limitation of motion due to pain, fatigue, or weakness, or 
lack of endurance following repetitive use.  

A number of diagnostic codes are potentially applicable in 
this case.  A 20 percent evaluation may be assigned for 
limitation of flexion of the leg to 30 degrees.  Limitation 
to 45 degrees warrants a 10 percent rating.  A noncompensable 
evaluation is to be assigned for limitation of flexion to 
60 degrees or more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The August 2000 Appellee's Motion referred to the finding of 
range of motion of the left knee from zero to 135 degrees on 
the December 1997 VA compensation examination.  It was noted 
that VA regulations state that normal flexion is from zero to 
140 degrees.  The Motion stated that the Board should address 
whether the veteran experiences some limitation of motion of 
the knee.  The Motion further pointed to findings of 
arthritis and referred to an opinion of VA's General Counsel, 
VAOPGCPREC 9-98, as well as to Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), indicating that "[a] separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59..."  The Motion 
cited Lichtenfels and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995), for the proposition that, where arthritis is 
established on x-ray, painful motion of a joint is entitled 
to a minimum 10 percent rating, even without actual 
limitation of motion, and, further, that a separate rating 
based on arthritis should be assigned for a knee joint rated 
under Code 5257.  

A rating decision in June 1993 established service connection 
for the chondromalacia of the left knee and assigned a 
noncompensable rating under Code 5257.  The October 1996 
rating decision here on appeal increased the rating to 
10 percent, still utilizing Code 5257.  

It is clear from the above narrative of the medical evidence 
since 1992 that the veteran's principal complaint regarding 
her left knee disability has been pain in the knee, 
particularly after prolonged or repeated activity.  No 
examiner since the veteran's separation from service has 
reported that there was any instability in the knee joint; 
most examiners specifically stated that there was no 
instability at all.  

Also, although the veteran consistently complained of knee 
pain, no examiner until November 2004 specifically reported 
painful motion in the knee.  However, it was reported as far 
back as 1992 that she complained that she had "difficulty" 
climbing and descending stairs and squatting (even though she 
did not say that the activity caused pain), but no examiner 
noted any weakness, give way, or other similar finding 
concerning the knee.  Accordingly, the Board believes such 
"difficulty" should reasonably have been interpreted as 
painful motion.  

Moreover, x-rays of the veteran's left knee since 1992 have 
consistently shown degenerative changes, although arthritis 
was not specifically mentioned until December 1997.  VA's 
rating schedule states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Accordingly, the Board finds that the RO has inappropriately 
rated the veteran's knee disability under Code 5257 from the 
beginning.  The appropriate code should have been Code 5260 
(limitation of flexion) or Code 5261 (limitation of 
extension) and the increased rating assigned by the October 
1996 rating decision should have been based on limitation of 
motion and, if any such limitation was not compensable, 
consideration should have been given to Code 5003 and to the 
guidance of 38 C.F.R. § 4.59 for painful motion.  

Next, the Board turns to the proper rating for the veteran's 
left knee disability.  No actual limitation of motion was 
reported by any examiner until December 1997, when the 
examiner noted flexion of the left knee to 135 degrees.  
Interestingly, although VA's rating schedule defines normal 
knee flexion as from zero to 140 degrees, as pointed out by 
the Appellee's Motion, the December 1997 examiner stated that 
the examination of the left knee was normal.  The November 
2004 VA examiner, however, reported that knee flexion was 
limited to 105 degrees.  Nevertheless, no examiner has 
reported that left knee flexion was limited to 45 degrees, as 
required for a 10 percent rating on the basis of limited 
flexion.  Thus, the veteran's left knee disability has not 
met the criteria for a compensable rating under Code 5260 at 
any time during the appeal period.  

Nevertheless, because the veteran has consistently complained 
of pain on ordinary activities of movement throughout the 
period, the Board finds that the criteria have been met for a 
10 percent rating for a major joint under the provisions Code 
5003 and § 4.59.  The Board is cognizant that § 4.59 states 
that at least the minimum rating for the joint should be 
assigned for painful motion.  However, the Board finds 
particularly relevant in this case the November 2004 
examiner's comments concerning the factors discussed by the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
veteran experienced no additional limitation of motion due to 
pain, fatigue, or weakness, or lack of endurance following 
repetitive use.  Accordingly, the Board finds that no higher 
rating based on painful motion is warranted.  

Further, no examiner has reported any limitation of 
extension, so as to warrant a separate rating under Code 
5261.  Nor is there any evidence of dislocated cartilage as 
might warrant a separate rating under Code 5258.  And 
finally, there is no evidence of any instability or 
subluxation of the knee as might warrant a separate rating 
under Code 5257.  

Therefore, the Board concludes that a rating greater than 10 
percent for chondromalacia of the left knee is not warranted 
at this time.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of her left knee disability since her separation 
from service.  Neither does the record reflect marked 
interference with employment.  Although the most recent VA 
examiner stated that she is currently unemployed and is 
having difficulty finding employment because of her knee 
disability, the veteran has submitted no evidence to support 
her contention.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  


ORDER

An increased rating for left knee chondromalacia patella with 
degenerative joint disease, currently evaluated as 10 percent 
disabling, is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


